DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 6, 13 and 14 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Paepoot et al. (hereinafter Paepoot), U.S. Patent Application Publication 2015/0188509, in view of Wu et al. (hereinafter Wu), U.S. Patent Application Publication 2016/0300658.
Regarding Claim 1, Paepoot teaches, a multi-coil inductor (Fig. 4A), comprising 
a plurality of stacked inductor units (magnetic core assemblies 60, 61), each of the inductor units comprising: 
a magnetic core (core assemblies 60, 61) in which a magnetic path is formed; and 
a plurality of coils (62-69) wound around the magnetic core to form at least one winding pair; wherein a part of magnetic path between the adjacent inductor units (the shared magnetic path of magnetic core assemblies 60, 61) is shared.  (Paepoot: Figs. 4 and 5, para. [0034], [0037], [0038]).
Paepoot does not explicitly teach, wherein adjacent inductor units have a common magnetic column and a magnetic path on the common magnetic column is shared by the adjacent inductor units.
However, Wu teaches, wherein adjacent inductor units (400a, 400b) have a common magnetic column (402a) and a magnetic path (magnetic path of shared part 402a) on the common magnetic column is shared by the adjacent inductor units.  (Wu: Figs. 4 and 6, para. [0057], [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core assemblies of Paepoot to include the common magnetic column and shared magnetic path of Wu, the motivation being .  (Wu: Figs. 4 and 6, para. [0060]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 3, the combination of Paepoot in view of Wu further teaches, wherein the number of the coils (Paepoot: coils 62-69) of the multi-coil inductor is 2N, and N is an integer larger than or equal to 2.  (Paepoot: Figs. 4 and 5, para. [0034]).
Regarding Claim 4, the combination of Paepoot in view of Wu further teaches, comprising two inductor units (Paepoot: 60, 61); 
wherein the magnetic core (Paepoot: 60, 61) is a closed rectangular structure; 
the coils (Paepoot: 62-69) are respectively wound around two opposite magnetic columns of the magnetic core to form the winding pair; and 
a middle magnetic path (Paepoot: the middle magnetic path of magnetic core assemblies 60, 61) commonly used by the two inductor units is formed by a closed magnetic column (the closed magnetic column of magnetic core assemblies 60, 61).  (Paepoot: Figs. 4 and 5, para. [0034]).
Regarding Claim 6, the combination of Paepoot in view of Wu further teaches, wherein the coils in the winding pair are connected in series or in parallel (Paepoot: “are serially connected with each other” [0037]).  (Paepoot: Figs. 4 and 5, para. [0034]).
Regarding Claim 13, the combination of Paepoot in view of Wu further teaches, wherein the plurality of magnetic cores (Paepoot: 60, 61) (Wu: 400a, 400b) of the plurality of stacked inductor units form 
a core component (Paepoot: 60, 61) (Wu: 400a, 400b),… (Paepoot: Figs. 4 and 5, para. [0034], [0037]), (Wu: Figs. 4 and 6, para. [0057], [0060]).
Paepoot does not explicitly teach, the core component is formed in one piece.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the core component of the combination of Paepoot in view of Wu to comprise one piece since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1993). MPEP 2144.04  The motivation being to simplify manufacturing.
Regarding Claim 14, the combination of Paepoot in view of Wu further teaches, wherein the plurality of coils (Paepoot: 62-69) have the same number of turns.  (Paepoot: Figs. 4 and 5, para. [0034]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paepoot in view of Wu, as applied to claim 1, in view of Okamoto et al. (hereinafter Okamoto), U.S. Patent Application Publication 2004/0100347.
Regarding Claim 2, the combination of Paepoot in view of Wu further teaches, coils are produced by winding copper sheets.  (Paepoot: Figs. 1, 2, 4 and 5, para. [0022]).

However, Okamoto teaches, wherein the plurality of coils (60, 61) are wound around the magnetic core by flat wire using edgewise winding technology.  (Okamoto: Fig. 1, para. [0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the windings of the combination of Paepoot in view of Wu to include the edgewise windings of Okamoto, the motivation being to “better achieve higher performance, higher efficiency, miniaturization and lower-profile due to its larger conductor occupation ratio“. [0006].  (Okamoto: Fig. 1, para. [0006]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2837
3/25/2021

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837